Case: 11-60854     Document: 00511972406         Page: 1     Date Filed: 08/31/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 31, 2012
                                     No. 11-60854
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MEKO J. RICE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:09-CR-78-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Meko Jovel Rice appeals the 24-month term of imprisonment imposed
following the revocation of his supervised release for conspiracy to distribute
cocaine, cocaine base, and marijuana. He argues that the sentence, which
exceeds the advisory sentencing guidelines range but is within the statutory
maximum, is procedurally and substantively unreasonable because the district
court failed to adequately identify the reasons for the sentence.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60854    Document: 00511972406      Page: 2    Date Filed: 08/31/2012

                                  No. 11-60854

      Generally, we review revocation sentences under 18 U.S.C. § 3742(a)’s
“plainly unreasonable” standard. United States v. Miller, 634 F.3d 841, 843 (5th
Cir.), cert. denied, 132 S. Ct. 496 (2011). Under the plainly unreasonable
standard, we first assess whether the district court committed procedural error
and then consider “the substantive reasonableness of the sentence under an
abuse-of-discretion standard.”     Id. (internal quotation marks and citation
omitted). However, because Rice did not object to the sufficiency of the district
court’s reasons, review of that argument is for plain error. See United States v.
Whitelaw, 580 F.3d 256, 259-60 (5th Cir. 2009).
      Rice has not established error, plain or otherwise, in connection with the
district court’s explanation for the sentence. See Puckett v. United States, 556
U.S. 129, 135 (2009). At the revocation hearing, the district court expressly
considered Rice’s advisory guidelines range of 5 to 11 months as set forth in
Chapter Seven of the Guidelines but chose to impose a 24-month sentence
instead. See U.S.S.G § 7B1.1, p.s.; § 7B1.4, p.s.; 18 U.S.C. § 3553(a)(5)(including
as a factor to be considered in imposing sentence any pertinent policy statement
issued by the Sentencing Commission). The district court noted that Rice had
a history of noncompliance with conditions of supervised release, that it was
concerned for the public’s safety based on his repeated arrests, that his criminal
history was significant, and that he had no respect for the law or for the court;
the court expressly cited several of the § 3553(a) factors when imposing sentence.
In addition, Rice pleaded true to six violations of the conditions of his supervised
release. The district court’s explanation indicates that it considered the parties’
arguments and that it had a reasoned basis for imposing the above-guidelines
sentence. See Rita v. United States, 551 U.S. 338, 356 (2007). In addition,
contrary to Rice’s argument, the 24-month sentence imposed in his case is not
substantively unreasonable. See Miller, 634 F.3d at 843.
      AFFIRMED.



                                         2